John D. Bennett, S.
This is a motion to dismiss a discovery proceeding in which one of the basic objections to the petition’s sufficiency is that it seeks to enforce a debt by means of the discovery proceeding. The specific language in the petition concerning the property sought by the fiduciary reads as follows: “ Petitioner has been advised that the books of the said corporations indicate thereon indebtednesses in various amounts owing to the decedent.” Under the circumstances, the very language of the petition is itself conclusive that it seeks to enforce a debt, rather than to discover specific and identifiable assets, which is the proper function of a discovery proceeding. The motion to dismiss the proceeding is therefore granted, without costs to any party.